Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 02/19/21.

The application has been amended as follows: 


(Currently Amended) A vacuum cleaner or extractor 
a cyclone chamber having a cyclone axis of rotation, a first end wall, an axially spaced apart second end wall, a cyclone sidewall extending between first and second axially spaced apart end walls, a cyclone air inlet and a cyclone air outlet, and a cyclone height between the first end wall and the second end wall;
the cyclone air outlet comprises an outlet conduit provided in the cyclone chamber and extending axially inwardly from the first end wall towards the second end wall; and, 
the cyclone air inlet is provided in the cyclone sidewall adjacent an axially inward end of the outlet conduit, wherein the cyclone air inlet is located closer to the first end wall than the second end wall and wherein the cyclone air inlet has first and second axially spaced apart ends, the first end of the cyclone air inlet is positioned closer to the first end wall of the cyclone chamber than the second end of the cyclone inlet,
wherein the first end of the cyclone air inlet is positioned adjacent the axially inward end of the outlet conduit, and the first end of the cyclone air inlet is separated from the axially inward end of the outlet conduit by a distance that is at most 5% of the cyclone height. 

(Cancelled) 

(Cancelled) 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Cancelled) 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Original) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) The vacuum cleaner or extractor 

(Currently Amended) A vacuum cleaner or extractor 
a cyclone chamber having a cyclone axis of rotation, a first end, an axially spaced apart second end, a cyclone height between the first end and the second end, a cyclone sidewall extending between first and second axially spaced apart ends 
a dirt collection chamber exterior to the cyclone chamber and in communication with the cyclone chamber via the dirt outlet;
the cyclone air outlet comprises an outlet conduit provided in the cyclone chamber and extending axially inwardly from the first end 
the cyclone air inlet is provided in the cyclone sidewall adjacent an axially inward end of the outlet conduit, wherein the cyclone air inlet is located closer to the first end than the second end, and wherein the cyclone air inlet has first and second axially spaced apart ends, the first end of the cyclone air inlet is positioned closer to the first end and the first end of the cyclone air inlet is separated from the axially inward end of the outlet conduit by a distance that is at most 5% of the cyclone height.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 20 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 4-8 and 10-19 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773